Title: From John Adams to Benjamin Waterhouse, 10 June 1822
From: Adams, John
To: Waterhouse, Benjamin



Dear Sir
Montezillo June 10th. 1822

Thanks for your letter of 5th. June and smoaking lecture but as I have not read the lecture I shall confine myself in this, the smoaking Theology. I believe you have heard of the Park Street prayers for the conversion of Boston and Cambridge, in which as far as they are good, sincere, honest pure and benevolent, I heartily join them; but which as far as they are hypocritical bigoted and fanatical, I hope will meet the fates of some other prayers. About the time of the British fast for success in the war against America; Dr Franklin and I then keeping hous together at Passy made a dinner for the Americans and some other company. The conversation turning at table on the subject of the British supplications, Dr Franklin said, gentlemen I have an history to relate to you relative to this, which I had from the best authority. On the British fast day St. Gabriel and St. Michael after glancing their eyes around the Universe looked down upon earth-Says Gabriel there is a thick fog around that planet. We can see nothing what is it? Oh says Michael that is a cloud consisting of the prayers of the English coming up for the success of their armies against America Poh! says Gabriel; Michael smiled, and said that Poh! has scattered all the mist, we can now see plainly land and water, hills and valleys, cities and Villages.—This Fable I believe to be Franklins own composition because it is exactly characteristic of his genious, I hope and believe that the mephytic particles of the Park Street prayers will be as effectually dispersed to the four winds.—
I agree perfectly with you in your opinions of the Orthodox proceedings of election week and I think you deserve commendation for your prudent and friendly visit and advice to Dr Holmes.—Gentlemen of graver characters will consider this subject more seriously. I can view it only with a proper mixture of pity and derision.—
my kindest regards to Mrs Waterhouse— / from your friend John Adams
